Citation Nr: 0012980	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-34 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 until May 
1967.  This matter comes to the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a rating 
decision of September 1997 from the Baltimore, Maryland 
Regional Office (RO).  By that decision, service connection 
for PTSD was denied.  The record reflects, however, that the 
veteran had initially filed a claim for service connection 
for PTSD in October 1991, and service connection was denied 
by a rating decision of the RO in May 1992.  In a letter 
dated in May 1992, notifying the veteran of the denial of the 
claim, he was advised that the evidence did not show that he 
had PTSD.  

An application to reopen the claim of service connection for 
PTSD was received in May 1997.  While it is not made clear in 
the record, it appears that the RO reopened the claim and 
denied it on the merits in its September 1997 rating action.  
However, the Board must first consider the question of 
whether new and material evidence has been received because 
such a question goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).


FINDINGS OF FACT

1.  By a decision entered in May 1992, the RO disallowed a 
claim of service connection for a neuropsychiatric disorder, 
including PTSD.

2.  New evidence has been received since the time of the last 
final disallowance which is so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim.

3.  The record contains competent evidence indicating that 
the veteran has a current diagnosis of PTSD that has been 
attributed to active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156, 
20.1103 (1999).

2.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that, while in service in 1966, he was 
required on one occasion to recover three decomposing bodies 
in the Chesapeake Bay which resulted in psychic trauma to the 
extent that he now has PTSD as a result.  It is maintained 
that service connection for PTSD should now be granted by the 
Board.

New and Material Evidence to Reopen

By rating decision in May 1992, the RO denied a claim of 
service connection for a neuropsychiatric disorder and 
indicated in a letter to the veteran dated that same month 
that PTSD was not found.  The veteran did not appeal.  
38 C.F.R. §§ 19.129, 19.192 (1991).  Consequently, the 
current claim of service connection for PTSD may be 
considered on the merits only if "new and material 
evidence" has been submitted since the time of the last 
final disallowance.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156 (1999); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, the evidence received since the time of 
the last final disallowance includes statements delineating 
the veteran's traumatic in-service experiences, and treatment 
records from the University of Maryland Medical System and 
clinical reports from J. H. Kim, M.D., and from M. A. Kling, 
M.D., Medical Director of the Mood Disorders Program at the 
Baltimore VA Medial Center.  These reports provide a 
diagnosis of PTSD and relate it to traumatic stressors in 
service.  The Board finds that such evidence is both new and 
material in that a diagnosis of PTSD relative to in-service 
events was not previously of record.  The evidence was not 
available for VA review in May 1992, and is neither 
cumulative nor redundant of the evidence then of record.  
Moreover, inasmuch as the information is competent, and 
suggests that the veteran's current PTSD was incurred as the 
result of a service experience, the Board is satisfied that 
the evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
The claim is therefore reopened.

If the Board concludes that new and material evidence has 
been received to reopen a claim, it must then determine 
whether the claim is well grounded.  See, e.g., Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999); Winters v. West, 12 
Vet. App. 203, 206-07 (1999).

Whether the Claim is Well Grounded

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claim of 
service connection for PTSD is well grounded.  The clinical 
reports from the University of Maryland Medical System, J. H. 
Kim, M.D., and M. A. Kling, M.D., all provide a diagnosis of 
PTSD and relate it to active military service.  It is 
therefore the Board's conclusion that the requirements for a 
well-grounded claim have been satisfied.  To this extent, the 
appeal is granted.  


ORDER

The claim of service connection for PTSD is reopened; to this 
extent, the appeal is granted.

The claim of service connection for PTSD is well grounded; to 
this extent, the appeal is granted.



REMAND

The veteran's separation certificate (DD Form 214) reflects 
that he served in the United States Coast Guard between June 
1965 and May 1967 for two years of a four-year commitment and 
had no foreign or sea service. 

Subsequent to the veteran's May 1997 claim to reopen various 
records were received from the University of Maryland Medical 
System showing that the veteran was evaluated by a 
psychiatrist in May 1997 and reported an extensive history of 
combat trauma in Vietnam.  He reported symptoms which 
included flashbacks, nightmares two to three times per week 
of gunfire, screaming and combat, intrusive recollections, 
exaggerated startle response and numerous sleepless nights.  
Following examination, a diagnosis of PTSD was rendered.  In 
July 1997, the veteran referred to a 50-foot gunboat on a 
river.  In response to the RO's request for stressor 
information, he said that he did not want to repeat all the 
killings and death that occurred.

In his notice of disagreement received in October 1997, the 
appellant stated that his stress was due to seeing drowning 
victims with decaying flesh floating in a bay.  He stated 
that the reason that he did not have combat medals was 
because he was tried by court-martial and stripped of his 
citations.  In a statement dated in December 1997, he added 
that he was in a party of three that pulled decaying bodies 
from the Chesapeake Bay in 1966, and that his nightmares 
began right away.  He related that he had been suffering from 
PTSD for the previous 30 years.  

The veteran underwent a VA special neuropsychiatric 
examination in January 1998 whereupon it was noted that he 
was never out of the country or in combat.  He stated that he 
had one stressful experience in the Coast Guard when he had 
to take deteriorated bodies of several people out of the 
water.  It was related that he attended a stress group twice 
a week in spite of the fact that he had never participated in 
a war.  The veteran stated that he had frequent nightmares 
about finding the decaying bodies.  It was noted that he did 
not have flashbacks, hyperactivity, of any other symptoms of 
PTSD, and was not socially isolated.  It was the examiner's 
opinion that the veteran did not meet the criteria for a 
diagnosis of PTSD.  Following examination, a pertinent 
diagnosis of personality disorder, not otherwise specified, 
was rendered.  

A medical report dated in May 1998 was received from J. H. 
Kim, M.D., who indicated that he had been involved in the 
care of the veteran for the previous 1 1/2 years, and that his 
problems included PTSD.  In that regard, it was reported that 
the veteran related a long history of PTSD that dated from 
his experiences in the Vietnam war.  

In a statement dated in May 1998, the appellant elaborated 
upon the events surrounding the drowning victims he had 
helped to retrieve.  He recalled that he and others were 
patrolling the bay when a call was received that some 
floating debris was found.  It was reported that, upon 
arrival, three bodies were found which they attempted to 
recover with a wire mesh stretcher.  He stated that, upon 
pulling up the bodies, decaying flesh fell into the water.  
The veteran related that he felt very faint and cut his wrist 
and knee on the wire stretcher which required stitches.  He 
said that he became a "complete wreck" and has remained so 
since that time.  He indicated that he often relived the 
memory of decayed flesh falling on his hands and feet, as 
well as the smell.  

M. A. Kling, M.D., Medical Director of the Mood Disorders 
Program at the Baltimore VA Medial Center, wrote in August 
1998 that he had been following the veteran since February 
1998 for treatment of symptoms of anxiety and depression 
stemming from an incident in 1965 in which he had had to 
recover three drowning victims.  Dr. Kling stated that, since 
the incident, the veteran had experienced frequent flashbacks 
which were triggered by the smell of salt water and spoiled 
meat, ship foghorns and other stimuli related to that event.  
It was his opinion that the appellant satisfied the criteria 
for PTSD on account of the traumatic experience in the Coast 
Guard.  

A statement dated in October 1998 was received from [redacted] 
[redacted] who related that he and a friend were fishing in 
1965 or 1967, and that they were the ones who called the 
Coast Guard to report the dead bodies in the water.  He 
stated that, upon trying to retrieve the bodies with a wire 
mesh stretcher, the flesh came through and that one Coast 
Guardsman, namely the veteran, slipped and fell off the boat 
while trying to get the bodies on board.  He stated that the 
veteran continued his duties of gathering body parts even 
though he was cut and bleeding.  Mr. [redacted] said that he 
and his friend resumed fishing, and that they later met the 
members of the boat crew.  It was observed that the appellant 
was very traumatized and shaking all over.  He stated that 
his friend had since died.  

VA Form 21-3101 was sent to the Coast Guard requesting 
information regarding the veteran's alleged stressors.  A 
response from the Coast Guard was received in November 1998 
indicating that the appellant's records had been relocated to 
the National Personnel Records Center.  The RO sent 
additional requests dated in January, September and October 
1999 to the Coast Guard.  The veteran's service data which 
were already of record were received in reply.  The record 
reflects that the United States Armed Services Center for 
Research of Unit Records was also contacted in this regard, 
and a response was received in April 1999 noting that a 
search for records could take six months on the average.  
However, no information has been received in the year since 
the letter was received.  

What is significant about the veteran's case is that no 
information from outside the veteran's own service records 
has been provided by the service department.  In other words, 
no unit summaries, histories, or other reports have been 
searched in an attempt to corroborate the veteran's 
experience.  When the Coast Guard responded to the RO's 
request for information, it merely responded by referring to 
the veteran's own records, without examining other service 
department records that might confirm that the veteran was 
involved in the retrieval of bodies from the Chesapeake Bay.  
In order to search for such evidence, a remand is required. 

This case is therefore REMANDED for the following actions:

1.  The veteran should be asked to 
provide specific information regarding 
the unit to which he was assigned and the 
vessel he was aboard when the alleged 
stressor occurred.  Other specifics such 
as the date, time, and names of others 
involved should also be sought.  

2.  The RO should ask the service 
department to provide unit logs, 
histories, or other summaries of 
significant events for the location and 
time frame involved so as to assist the 
veteran in his attempt to corroborate his 
version of events.  The RO should also 
check with local law enforcement agencies 
that may have been involved, and with 
other sources that may have reported the 
event.  

3.  The RO should re-adjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice, but he is free to 
supplement the record with additional evidence and/or 
argument.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

